DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 and the supplemental reply of 1/25/2021 have been entered.

Terminal Disclaimer
The terminal disclaimer filed on 12/15/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 9927446 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Rejections Withdrawn
The § 101 rejection is withdrawn in view of newly added independent claim 23, which includes treatment step (e) of administering an effective amount of a radiation protection drug, such that the claims are subject matter eligible.
The § 112(b) rejection is withdrawn in view of Applicant’s cancellation of claim 21.
The double patenting rejection is withdrawn in view of the above-mentioned terminal disclaimer.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Suzannah Sundby on 6/4/2021.

The application has been amended as follows: 

	Claims 7 and 8 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach diagnosing and treating radiation injury of the epithelium of the gastrointestinal tract and/or lungs based on elevated levels of NGAL in a bodily fluid sample taken from a subject within 12 hours after exposure to ionizing radiation as claimed. Devarajan et al. (U.S. 2005/0272101), while recognizing that NGAL is markedly induced in injured epithelia, focuses on use of NGAL as a marker of kidney injury and does not specifically teach NGAL as a maker of injury to the epithelium of the GI tract or lungs. Further, it was not known .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE FOSTER whose telephone number is (571)272-8786.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CHRISTINE FOSTER/
Primary Examiner
Art Unit 1699